DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figures 2, 3, 5, 7 and 8 as well as species a, figures 16 and 17, in the reply filed on 9/30/2022 is acknowledged.
Claims 6, 7, 11 and 18 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5,  8, 12, 13, 16, 17, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thau (DE 11 2006 002 211 T5).
Regarding claim 1, Thau shows a fire protection sprinkler (10), comprising: a nipple (12) configured to connect with a water supply pipe, a frame (26) extending from the nipple, a duct (fig 1) passing through the nipple and frame creating a flow path for a water jet exiting the supply pipe, a deflector (24) mounted to the frame and spaced from the nipple, and a splitter (70) disposed upstream of the deflector pro-actively separating the water jet into two distinct sub-jets (64, 66) before the water contacts the deflector. 
Regarding claim 4,  the nipple has an orifice defining an axial centerline along the flow path of the water jet exiting the supply pipe, the splitter disposed along the axial centerline to separate the exiting flow of water into substantially equal flows of water (fig 4).  
Regarding claim 8,  further including a trigger (36, 30, 34, 32) blocking the duct until activated by an elevated temperature.  

Regarding claim 12, Thau shows a fire protection sprinkler system comprising: an elongated water supply pipe (16), a sprinkler (10) operatively connected to the supply pipe, the sprinkler including a nipple (12) configured to connect with a water supply pipe, a frame (26) extending from the nipple, a duct (fig 1) passing through the nipple and frame creating a flow path for a water jet exiting the supply pipe, a deflector (24) mounted to the frame and spaced from the nipple, a splitter (70) disposed in the water flow path between the supply pipe and the deflector, the splitter separating the water jet into two distinct sub-jets (66, 68) before the water contacts the deflector.
 Regarding claim 16, the nipple has an orifice defining an axial centerline along the flow path of the water jet exiting the supply pipe, the splitter disposed along the axial centerline to separate the exiting flow of water into substantially equal flows of water (fig 4).
Regarding claim   17,  further including a trigger (32, 36, 30, 34) blocking the duct until activated by an elevated temperature.  
In its use, the sprinkler of Thau inherently performs the method steps of claim 19.
Regarding claim 21,  the deflector includes a pair of flat angled surfaces (16) configured to redirect the flow of water in opposite directions toward a non-circular underlying coverage area (fig 7).  
Regarding claim 22,  wherein the deflector includes a pair of flat angled surfaces (72) configured to redirect the flow of water in opposite directions toward a non-circular underlying coverage area (fig 7). 
Regarding claims 5, 13 and 20, the splitter will also be orientated parallel to the elongated supply pipe (fig 1 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10is/are rejected under 35 U.S.C. 103 as being unpatentable over Thau (DE 11 2006 002 211 T5) in view of Pigeon (8,602,118)
Regarding claim 9, Thau shows all aspects of the applicant’s invention as in claim 1, but fails to show  wherein the deflector includes a pair of arcs configured to redirect the flow of water toward a non-circular underlying coverage area.  Thau, does show a pair of flat angles surfaces 72 configured to redirect the flow of water toward a non-circular underlying coverage area
Pigeon shows a sprinkler that has a pair of arcs (316) configured to redirect the flow of water toward a non-circular underlying coverage area
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to replace the angled flat surfaces of Thau with the pair of arcs of Pigeon, in order to distribute water while partially shielding the trigger of the adjacent fire sprinklers (col 4,lines 22-25).
Regarding claims 10,  Thau shows all aspects of the applicant’s invention as in claims 9, but fails to teach that the sprinkler includes an elongated water supply pipe, the splitter oriented parallel to the elongated supply pipe and wherein the non-circular coverage area is generally elliptical, having a major diameter and a minor diameter, the major diameter being oriented perpendicular to the length of the supply pipe.  
Pigeon shows a sprinkler system that includes a sprinkler (10) that has an elliptical spray pattern (fig 5, 4). The elliptical spry pattern is orientated so that the major diameter being oriented perpendicular to the length of the supply pipe (fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to use the deflector of Pigeon with the sprinkler of Thau, and to orientate the deflector so that that the major diameter is oriented perpendicular to the length of the supply pipe as shown by Pigeon, in order to efficiency cover the entire area of  a building with water.
Claim(s) 2, 3, 14, 15 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thau (DE 11 2006 002 211 T5) in view of Mowry (1,288,123)
Regarding claims 2, 3, 14, 15 and 23 Thau, Orr shows  A fire protection sprinkler (10), comprising: a nipple (12) configured to connect with a water supply pipe (16), the nipple having an orifice (fig 1) defining an axial centerline along the flow path of the water jet exiting the supply pipe, a frame (26) extending from the nipple, a duct (fig 1) passing through the nipple and frame creating a flow path for a water jet exiting the supply pipe, a trigger (30, 32, 36, 34) blocking the duct until activated by an elevated temperature, a deflector (24) mounted to the frame and spaced from the nipple, the deflector including a pair of flat angled surfaces (72) configured to redirect the flow of water in opposite directions toward a non-circular underlying coverage area (fig 7), and a splitter (70) disposed upstream of the deflector pro-actively separating the water jet into two distinct sub-jets (64, 66) before the water contacts the deflector, the splitter having a terminal end (fig 4), the splitter disposed along the axial centerline to separate the exiting flow of water into substantially equal flows of water (fig 4).
But fails to disclose that the splitter further including a wedge at the terminal end, the wedge having opposing curved features  configured to impart a lateral vector to each sub-jet of water, 
Mowry shows a sprinkler including a splitter (6), wherein the splitter has a terminal end, the splitter further including a wedge at the terminal end (fig 5), the wedge has opposing curved features configured to impart a lateral vector to each sub-jet of water (fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to make the splitter wedge shaped with opposing curved features,  as in Mowry, in order to direct he water smoothly towards the deflector.
The examiner notes that one of ordinary skill in the art would know to shoe the curved surfaces of the above combination so that the water will deflect towards the deflector of  Thau instead of at right angles as taught by Mowry. Having the water be deflected towards the deflector will still allow the deflector to shape the fluid spray as desired by Thau. The above modification merely adds a curved wedge to the splitter to of Thau to make the splitting of the fluid smoother and more laminar.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/15/2022